United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2748
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

   Clifton Cloyd, also known as Clifton Omar, also known as Omar Muhamed

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 14, 2018
                                Filed: May 17, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Clifton Cloyd, proceeding pro se, directly appeals the revocation of his
supervised release, challenging the district court’s1 jurisdiction. We conclude that the

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
district court had jurisdiction to revoke Cloyd’s supervised release because his term
of supervised release had not expired when the court issued the revocation warrant.
See 18 U.S.C. § 3583(i); United States v. Hacker, 450 F.3d 808, 814-15 (8th Cir.
2006) (de novo review; finding that district court had jurisdiction to revoke
supervised release where revocation warrant was issued one day before
supervised-release term expired); see also United States v. Merlino, 785 F.3d 79, 87
n.5 (3d Cir. 2015) (noting that issuance of warrant, even if not executed or served
prior to expiration of release, satisfies § 3583(i)).

      The judgment is affirmed.
                     ______________________________




                                        -2-